       Case 2:07-cr-00330-SM-MBN Document 123 Filed 05/14/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                      CRIMINAL ACTION

    VERSUS                                                        NO. 07-330

    ROBERT J. BAPTISTE                                            SECTION "E"


                                    ORDER AND REASONS

        Before the Court is a Motion for Reduction of Sentence - Compassionate Release

filed by Petitioner Robert Baptiste.1 Petitioner argues he should “be released on home

confinement . . . due to his pre existing [sic] condition . . . [of an] irregular heartbeat,”

which Petitioner contends makes him susceptible to contracting COVID-19.2 For the

following reasons, the motion is DENIED WITHOUT PREJUDICE.

                                          BACKGROUND

        On November 12, 2008, Petitioner was convicted of the following counts:

Possession of a Firearm by a Convicted Felon, Possession with Intent to Distribute a

Quantity of Cocaine Hydrochloride, Possession with Intent to Distribute a Quantity of

Marijuana, Possession with Intent to Distribute a Quantity of MDMA, and Possession of

a Firearm in Furtherance of a Drug Trafficking Crime.3 Petitioner was sentenced to fifteen

years imprisonment, to be followed by a five year term of supervised release.4

        On April 23, 2020, Petitioner filed the instant Motion for Reduction of Sentence -

Compassionate Release.5 In his motion, Petitioner argues he has an “irregular heartbeat”

and that, due to this condition, he is susceptible to COVID-19 and thus the Court should


1 R. Doc. 116. The Government filed an opposition. R. Doc. 120.
2 R. Doc. 116 at 2.
3 R. Doc. 55.
4 Id.
5 R. Doc. 116.


                                                    1
       Case 2:07-cr-00330-SM-MBN Document 123 Filed 05/14/20 Page 2 of 5



release him from prison to home confinement.6 Petitioner specifies that he seeks release

pursuant to under 18 U.S.C. § 3582(c)(1)(A).7 As the Government points out,8 although

not specifically cited in Petitioner’s motion, Petitioner appears to alternatively seek

release to home confinement under 18 U.S.C. § 3622. Accordingly, the Court analyzes

Petitioner’s requests under both § 3582(c)(1)(A) and § 3622.

                                      LAW AND ANALYSIS

I.      Petitioner’s Request for Compassionate Release Under 18 U.S.C.
        § 3582(c)(1)(A) is Denied Without Prejudice

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in limited

circumstances.”9 Finality is an important attribute of criminal judgments, and one

“essential to the operation of our criminal justice system.”10 Consistent with the principle

of finality, 18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment

once it has been imposed,” except in limited circumstances.11 As relevant in this case, 18

U.S.C. § 3582(c)(1)(A)(i) provides courts may reduce a term of imprisonment if

“extraordinary and compelling reasons warrant such a reduction.”12 However, courts may

only consider a motion for a reduction in sentence on the basis of extraordinary and

compelling reasons if the exhaustion requirements of § 3582(c)(1)(A) are met.

Specifically, § 3582(c)(1)(A) mandates courts may only consider such motions “upon

motion of the Director of the Bureau of Prisons” or “upon motion of the defendant after



6 Id. at 2.
7 Id.
8 R. Doc. 120 at 4.
9 Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b) (brackets in original).
10 Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion).
11 18 U.S.C. § 3582(c).
12 Id. § 3582(c)(1)(A).


                                                     2
       Case 2:07-cr-00330-SM-MBN Document 123 Filed 05/14/20 Page 3 of 5



the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant's facility, whichever is

earlier.”13 With respect to the option for the motion to be brought by the defendant,

“[c]ourts have recognized [this option] impose[s] a mandatory requirement that a

defendant submit a request to the warden of her facility before filing in court.”14 Section

3582(c)(1)(A)’s exhaustion requirement is mandatory and does not enumerate any

exceptions.15

       In this case, the Bureau of Prisons (“BOP”) has not filed a motion to reduce

Petitioner’s sentence. As a result, the Court can consider Petitioner’s instant motion

seeking immediate release to home confinement only if either (A) “the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or (B) “30 days [have lapsed] from the receipt of [a

defendant’s request to bring a motion] by the warden of the defendant’s facility.”16

Petitioner makes no assertion in his motion that he has properly exhausted his

administrative remedies. As the Government points out, “[a]ccording to [Petitioner’s]

Case Manager Coordinator, Garon Garrison, the defendant has not presented an internal

request for release to his warden to start the 30-day clock that must run before this Court

has authority to entertain his motion, nor has he otherwise exhausted his administrative




13 Id.
14 United States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019 WL 6050264, at *2 (D. Ariz. Nov.
8, 2019) (citing United States v. Solis, No. CR 16-015-CG-MU, 2019 WL 2518452, at *2 (S.D. Ala. June 18,
2019) (denying request because defendant did not request compassionate release from Bureau of Prisons);
United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019)).
15 United States v. Fisher, 1:18-cr-00118-MR-WCM-1, 2020 WL 2411796, at * (E.D. La. May 12, 2020);

United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *1 (W.D. La. Apr. 9, 2020).
16 18 U.S.C. § 3582(c)(1)(A).


                                                   3
       Case 2:07-cr-00330-SM-MBN Document 123 Filed 05/14/20 Page 4 of 5



remedies[.]”17 As a result, Petitioner has failed to make the requisite showing that either

(A) he has made any attempt to fully exhaust “all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on his behalf” or (B) he has made any such

request to “the warden of [Petitioner’s] facility.”18

        Because the Court cannot consider Petitioner’s request for instant release to home

confinement until he has complied with the exhaustion requirements of § 3582(c)(1)(A),

the Court must deny the instant motion without prejudice for failure to comply with the

mandatory exhaustion requirements under § 3582(c)(1)(A).

II.     Petitioner’s Request for Release to Home Confinement Under 18 U.S.C.
        § 3622 is Denied Without Prejudice

        Petitioner appears to seek relief alternatively under 18 U.S.C. § 3622, as Petitioner

asks the Court to order BOP to release him on home confinement prior to his current

release date in 2021.19 18 U.S.C. § 3621 provides “[t]he Bureau of Prisons shall designate

the place of the prisoner’s imprisonment”20 and, pursuant to § 3622, “[t]he Bureau of

Prisons may release a prisoner from the place of his imprisonment for a limited period,”

under certain circumstances.21 As a result, BOP has exclusive authority to determine

where a prisoner is housed and the terms of a prisoner’s pre-release custody.22 Because

Petitioner seeks release to home confinement, his initial remedy is by administrative

action within BOP. Following exhaustion, the proper vehicle to challenge BOP’s


17 R. Doc. 120 at 8 (citing R. Doc. 120-2 at ¶ 28).
18 18 U.S.C. § 3582(c)(1)(A).
19 R. Doc. 116 at 2.
20 18 U.S.C. § 3621(b) (emphasis added).
21 18 U.S.C. § 3622 (emphasis added).
22 18 U.S.C. § 3621(B). See also United States v. Snead, 63 F.3d 281, 389 n. 6 (5th Cir. 1995) (declining to

address the defendant’s request that he be allowed to serve the remainder of his sentence on home
confinement because “such requests are properly directed to the Bureau of Prisons”); United States v. Voda,
994 F.2d 149, 151 (5th Cir. 1993) (sentencing court “may recommend that a sentence imposed under section
3621 be served in a particular prison or jail,” but “only the Bureau of Prisons has the actual authority to
designate the place of incarceration”).

                                                     4
       Case 2:07-cr-00330-SM-MBN Document 123 Filed 05/14/20 Page 5 of 5



administrative decisions is a petition pursuant to 28 U.S.C. § 2241.23 A challenge to an

administrative decision of BOP pursuant to 28 U.S.C. § 2241 must be filed in the district

where Petitioner is incarcerated. The return address on Petitioner’s motion reflects that

he is incarcerated in Beaumont, Texas.24 Thus, any such motion must be brought in the

United States District Court for the Eastern District of Texas, which encompasses

Beaumont, Texas. As a result, the Court must deny the instant motion, as this Court lacks

authority under 18 U.S.C. § 3622 to order BOP to transfer Petitioner to home

confinement.

                                            CONCLUSION

        IT IS ORDERED that Petitioner’s Motion for Reduction of Sentence -

Compassionate Release25 is DENIED WITHOUT PREJUDICE, to be refiled after

Petitioner has fully exhausted all administrative rights to appeal a failure of BOP to bring

a motion on Petitioner’s behalf or the lapse of thirty days from the receipt of such a request

by the warden of the Petitioner’s facility, whichever is earlier.


        New Orleans, Louisiana, this 14th day of May, 2020.


                                                  _____________________________
                                                           SUSIE MORGAN
                                                    UNITED STATES DISTRICT JUDGE




23 See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
24 R. Doc. 116 at 4.
25 R. Doc. 116.


                                                     5
